Title: To George Washington from Colonel Joseph Ward, 19 January 1780
From: Ward, Joseph
To: Washington, George


          
            Sir
            Morris Town January 19th 1780
          
          I beg leave, to inform your Excellency, that in compliance with your Excellency’s pleasure, signified to me in a letter from Colonel Harrison, the 13th Instant, I immediately wrote to the Majors of Brigade (as I had no Officers in Camp) and requested them to muster their respective Brigades, and make a return of their muster Rolls to me. In the mean time I proposed to muster the Artillery, and the Corps not annexed to any Brigade in the line, myself.
          Being just informed, by an Act of Congress, which I received inclosed in a letter from his Excellency the President, dated the 12th Instant, That the Troops are in future to be mustered by the Inspectors of the Army; and that the Officers in the mustering Department are discharged.
          I therefore conceive that I have nothing farther to do

respecting the Musters, but to deliver the Rolls I have received this month, to such Officer as your Excellency may be pleased to direct; and to give him such information as may be in my power respecting the Department, to enable him with the greater facility to complete the business for the present month. I have the Honour to be With every Sentiment of Esteem and Respect, Your Excellency’s most Obedient and most Humble Servant
          
            Joseph Ward
          
        